Case 3:19-cv-04764-RV-HTC Document1 Filed 11/14/19 Page 1 of 6

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

PENSACOLA DIVISION
JONATHAN BAXLEY,
Plaintiff,
Case No.:
Vv.
ELECTRONIC METROLOGY

LABORATORY, LLC,

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, JONATHAN BAXLEY, by and through undersigned counsel, brings this action
against Defendant, ELECTRONIC METROLOGY LABORATORY, LLC and in support of his
claims states as follows:

JURISDICTION AND VENUE

k: This is an action for damages in excess of $15,000, exclusive of interest, fees, and
costs, for violations of the Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §
2601 et seq. (“FMLA”).

2. Venue is proper in Santa Rosa County, because all of the events giving rise to

these claims occurred in this County.

PARTIES
3. Plaintiff is a resident of Santa Rosa County, Florida, and he worked in Santa Rosa
County.
4. Defendant provides electronic and mechanical calibration services in Santa Rosa

County.
Case 3:19-cv-04764-RV-HTC Document1 Filed 11/14/19 Page 2 of 6

GENERAL ALLEGATIONS

5; This is an action to recover damages suffered by Plaintiff while employed by
Defendant, when Defendant interfered with Plaintiffs rights under the FMLA and retaliated
against Plaintiff for exercising these same rights.

6. Plaintiff was an employee of Defendant, and he worked at least 1250 hours in the
12 months preceding his request for leave under the FMLA.

de Thus, Plaintiff was an “eligible employee” within the meaning of the FMLA, 29
U.S.C. § 2611(2).

8. Defendant is an “employer” within the meaning of the FMLA, 29 U.S.C. §
2611(4).

9. Plaintiff has satisfied all conditions precedent, or they have been waived.

10. _ Plaintiff has retained the undersigned attorneys and agreed to pay them a fee.

Lt. Plaintiff requests a jury trial for all issues so triable.

FACTS

12. Plaintiff began working for Defendant on or around March 1, 2012.

13. On or around March 16, 2018, Plaintiff suffered from a serious health condition
within the meaning of the FMLA.

14. Specifically, Plaintiff performed his yearly physical and learned that his EKG test
came back abnormal. Plaintiff later learned he suffered from a right bundle branch block.

15. Following his abnormal EKG test, a follow-up appointment was scheduled to
complete further testing.

16. Due to the abnormal EKG, Plaintiff was not allowed to wear a respirator until

further testing was completed.
Case 3:19-cv-04764-RV-HTC Document1 Filed 11/14/19 Page 3 of 6

17. Plaintiff subsequently advised Defendant of his restriction.

18. On or around March 27, 2018, Plaintiff suffered from an ear infection caused by
sinusitis. Plaintiff was previously approved for FMLA for this condition on or around February
2018.

19. On or around March 27, 2018, Defendant sent Plaintiff home on FMLA due to his
ear infection and informed Plaintiff that he could not return due to Plaintiff's abnormal EKG
until Plaintiff received a doctor’s note clearing him to return to work without restrictions.

20. Defendant then provided Plaintiff with FMLA paperwork and told Plaintiff that
the paperwork had to be returned by April 11, 2019.

21. | However, on or about April 5, 2019, before the expiration of Plaintiff's deadline
to submit the completed paperwork, Plaintiff's employment was terminated.

22. On or about April 10, 2019, Plaintiff submitted his paperwork to Defendant
indicating that he was cleared to return back to work without restrictions.

23. Plaintiff exercised his rights under the FMLA by filing for and utilizing FMLA
leave.

24. Defendant’s termination of Plaintiffs employment violated Plaintiffs rights
under the FMLA.

COUNT I- FMLA INTERFERENCE

25. Plaintiff realleges and readopts the allegations of paragraphs 1 through 24 of this
Complaint, as fully set forth herein.

26. Plaintiff required time off from work to care for himself, because he suffered from
a serious health condition within the meaning of the FMLA, requiring leave protected under the

FMLA.
Case 3:19-cv-04764-RV-HTC Document1 Filed 11/14/19 Page 4 of 6

27. By terminating Plaintiff's employment for Plaintiff's FMLA protected absences

from work, Defendant interfered with Plaintiff's FMLA rights, in violation of 29 U.S.C. §§

2614(a)(1)(A) and 2615(a)(1).

28. Defendant’s actions were willful and done with malice.

29. Plaintiff was injured by Defendant's violations of the FMLA, for which Plaintiff

is entitled to legal and injunctive relief.

WHEREFORE, Plaintiff demands:

(a)

(b)
(c)
(d)

(e)
(f)
(g)
(h)

That this Court enter a judgment, stating that Defendant interfered with
Plaintiff's rights in violation of the FMLA;

An injunction restraining continued violation of the FMLA by Defendant;
Compensation for lost wages, benefits, and other remuneration;
Reinstatement of Plaintiff to a position comparable to Plaintiff's prior
position with back pay plus interest, pension rights and all benefits or, in
the alternative, the entry of a judgment under 29 U.S.C. §
2617(a)(1)(A)G)UD, against Defendant and in favor of Plaintiff, for the
monetary losses that Plaintiff suffered as a direct result of Defendant’s
violations of the FMLA:

Front pay;

Liquidated Damages:

Prejudgment interest on all monetary recovery obtained;

All costs and attorney’s fees incurred in prosecuting these claims; and

For such further relief as this Court deems just and equitable.
Case 3:19-cv-04764-RV-HTC Document1 Filed 11/14/19 Page 5 of 6

COUNT II —- FMLA RETALIATION
30. Plaintiff realleges and readopts the allegations set forth in Paragraphs 1 through
24 of this Complaint, as fully set forth herein.
31. Plaintiff required time off from work to care for himself, because he suffered from
a serious health condition within the meaning of the FMLA, requiring leave protected under the
FMLA.
32. Plaintiff engaged in protected activity under the FMLA by exercising and/or
attempting to exercise his FMLA rights.
33. Defendant retaliated against Plaintiff for engaging in protected activity under the
FMLA by terminating his employment.
34.  Defendant’s actions were willful and done with malice.
35. Plaintiff was injured by Defendant’s violations of the FMLA, for which Plaintiff
is entitled to legal and injunctive relief.
WHEREFORE, Plaintiff demands:
(a) That this Court enter a judgment, stating that Defendant retaliated against
Plaintiff in violation of the FMLA;
(b) An injunction restraining continued violation of the FMLA by Defendant;

(c) Compensation for lost wages, benefits, and other remuneration;
Case 3:19-cv-04764-RV-HTC Document1 Filed 11/14/19 Page 6 of 6

(d) Reinstatement of Plaintiff to a position comparable to Plaintiffs prior
position with back pay plus interest, pension rights and all benefits or, in
the alternative, the entry of a judgment under 29 U.S.C. §
2617(a)(1)(A)G)(ID, against Defendant and in favor of Plaintiff, for the
monetary losses that Plaintiff suffered as a direct result of Defendant’s
violations of the FMLA:

(e) Front pay;

(f) Liquidated Damages;

(g) Prejudgment interest on all monetary recovery obtained:

(h) All costs and attorney’s fees incurred in prosecuting these claims: and

(i) For such further relief as this Court deems just and equitable.

JURY TRIAL DEMAND
Plaintiff demands trial by jury as to all issues so triable.

Dated this\ Hay of November, 2019.

Respectfully “1 4

CHRISTOPHER J. SABA
Florida Bar Number: 0092016
Direct Dial: 813-321-4086
MATTHEW K. FENTON
Florida Bar Number: 0002089
Direct Dial: 813-223-6413
WENZEL FENTON CABASSA, P.A.
1110 North Florida Avenue, Suite 300
Tampa, Florida 33602

Main Number: 813-224-0431
Facsimile: 813-229-8712

Email: csaba@wfclaw.com
Email: mfenton@wfclaw.com
Email: tsoriano@wfclaw.com
Attorneys for Plaintiff
